Citation Nr: 0413353	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for prostate cancer, 
postoperative prostatectomy, as a result of exposure to 
herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for service connection for 
prostate cancer, postoperative prostatectomy, as a result of 
exposure to herbicides, and of whose responsibility-his or 
VA's, it is for obtaining this supporting evidence, and all 
evidence relevant to this claim has been obtained. 

2.  The veteran did not serve in the Republic of Vietnam.

3.  The veteran's cancer of the prostate was first diagnosed 
many years after service, and no medical evidence relates 
this condition to his period of active duty service including 
claimed exposure to Agent Orange.


CONCLUSION OF LAW

Cancer of the prostate claimed as due to exposure to Agent 
Orange was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.126(a), 3.156(a), 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the claim on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The RO sent the veteran a letter in April 2002 apprising him 
of these VCAA notice and duty to assist requirements.  And 
this procedural due process occurred prior to initially 
denying his claim in January 2003.  So there was compliance 
with the mandated sequence of events (i.e., VCAA letter 
before initial denial) stipulated by the U.S. Court of 
Appeals for Veterans Claims (Court) in a recent precedent 
decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

That April 2002 letter specifically informed the veteran of 
the evidence and information needed to substantiate his claim 
for service connection, the information and evidence that he 
should submit personally, and the assistance that VA would 
provide in obtaining evidence and information in support of 
his claim-if identified.  38 U.S.C.A. § 5103(a); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Aside from these three requirements of VCAA notice, the Court 
also held in Pelegrini that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to 
your claim(s)."  See Pelegrini, 17 Vet. App. at 422.  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  But in a 
recent precedent opinion of VA's General Counsel it was held 
that the language in Pelegrini stating that VA must request 
all relevant evidence in the claimant's possession was mere 
dictum and, thus, not binding.  See VAOGC 1-2004 (Feb. 24, 
2004) (the Court's statements in Pelegrini that sections 
5103(a) and 3.159(b)(1) require VA to include such a request 
as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA).  
The Board is bound by the precedent opinions of VA's General 
Counsel as chief legal officer for the Department.  
See 38 U.S.C.A. § 7104(c).

As for the duty to assist, there is no indication that 
additional records need to be obtained in response to the 
April 2002 VCAA letter.  All pertinent evidence is already on 
file.  The veteran has been given opportunities to identify 
and/or submit additional relevant evidence, but there has 
been no mention of missing records.  So the Board will 
adjudicate the merits of the claim.



Governing Laws, Regulations and Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Also, a veteran who served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Prior law required that the veteran have 
a disease listed at 38 C.F.R. § 3.309(e), in addition to 
proof of Vietnam service, before exposure there was presumed.  
So the change eliminating this requirement reversed the Court 
of Appeals for Veterans Claims (Court's) decision in 
McCartt v. West, 12 Vet. App. 164 (1999).  See, too, 38 
U.S.C.A. § 1116.

The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, 
be presumptively service connected if this requirement is 
met, even though there is no record of such disease during 
service.  The diseases listed in this regulation include 
prostate cancer, which is the condition currently at issue.  
See 38 C.F.R. § 3.309(e).



"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
Vietnam era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).

In this particular case, however, the Board finds that 
presumptive service connection for cancer of the prostate as 
due to herbicide exposure is not warranted.  Although, as 
mentioned, prostate cancer is one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), the evidence of record does 
not establish the veteran had "service in the Republic of 
Vietnam" as defined by the applicable legal criteria.  
In other words, he served during the Vietnam era, as 
evidenced by his dates of active duty, but he did not have 
service in the Republic of Vietnam.

The veteran maintains that he was exposed to Agent Orange 
when he was stationed in Guam in 1969 and 1971, and in 
Thailand from 1972 to 1973.  He also submitted correspondence 
from Congressman Lane Evans indicating that Agent Orange 
was stored and used in Guam and Thailand.  This evidence, 
however, does not demonstrate that the veteran served in 
Vietnam, so there is no presumption of exposure to Agent 
Orange or other herbicides.  Agent Orange very well may have 
been stored and used in Thailand and Guam, as alleged, but VA 
regulations are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  And these regulations define rather 
specifically the area a veteran must have served in to be 
considered for presumptive service connection due to exposure 
to herbicide agents under 38 C.F.R. § 3.307 and 3.309(e).  
Unfortunately, the veteran did not serve in the area 
specified and, therefore, cannot be considered for 
presumptive service connection under these provisions.



The Board is well aware that the veteran was awarded the 
Vietnam Service Medal (VSM).  The VSM was awarded to all 
members of the Armed Forces of the United States serving in 
Vietnam and contiguous waters or airspace thereover, as well 
as for those who served in Thailand, Laos or Cambodia serving 
in direct support of operations in Vietnam.  See Manual of 
Military Decorations and Awards, 6-1 (Department of Defense 
Manual 1348.33-M, July 1990).  Therefore, the VSM is not 
necessarily verification of service in Vietnam-in and of 
itself.

However, that notwithstanding, even if, as here, a veteran is 
found not to be entitled to a regulatory presumption of 
service connection, his claim still must be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).

Since presumptive service connection for residuals of 
herbicide exposure is not warranted, service connection can 
only be established with proof of actual direct causation 
(i.e., a medical opinion indicating the veteran's prostate 
cancer is related to his period of service and, in 
particular, to Agent Orange exposure).  But there is no 
medical opinion substantiating this allegation, to support 
this alternative basis of prevailing.

The record shows that prostate cancer was first identified in 
October 2001, some 26 years after the veteran's service in 
the military had ended.  As a result, in January 2002, he 
underwent a radical prostatectomy.  At no time did any of his 
private physicians indicate that his prostate cancer was 
related to his military service, including exposure to 
herbicides.



The only evidence in support of the veteran's claim is his 
own lay statements. However, as the record does not show that 
he has the medical expertise or training to determine the 
etiology of his prostate cancer, his statements are 
insufficient to prove his claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions); see also 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  Thus, his lay 
statements are of little to no probative value, especially in 
light of the objective medical evidence that fails to show 
that his prostate cancer bears any relationship whatsoever to 
his service in the military, including his claimed exposure 
to Agent Orange.

So, for these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply and the appeal must be denied.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999), 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for residuals of prostate cancer, 
postoperative prostatectomy, as a result of exposure to 
herbicides is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



